         Case 1:18-cr-00340-LGS Document 472 Filed 03/16/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      March 16, 2021
VIA ECF AND EMAIL
Honorable Lorna B. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                 Re: United States v. Sohrab Sharma et al., 18 Cr. 340 (LGS)

Dear Judge Schofield:

        Pursuant to the Court’s directives at the hearing in this matter on March 4, 2021, the
Government respectfully submits this letter to provide the Court with an update as to settlement
discussions between the Government and counsel for the seven Centra Tech investors who filed a
third-party petition claiming an interest in the Centra Tech fraud proceeds (the “Claimants”).
Counsel for Claimants have reviewed, approved, and join in this letter.

        Per Your Honor’s instructions, the Government and counsel for Claimants have conferred
about the possibility of reaching a settlement to resolve the Claimants’ petition. These discussions,
which have included multiple rounds of written communications and a videoconference on March
11, 2021, have been unsuccessful thus far but remain ongoing.

                                              Respectfully submitted,

                                              ILAN T. GRAFF
                                              Attorney for the United States
                                              Acting Under 28 U.S.C. § 515

                                          by: _/s/ ________________________________
                                              Samson Enzer / Negar Tekeei / Daniel Loss
                                              Assistant United States Attorneys
                                              212-637-2342 / -2482 / -6527

cc: Donald J. Enright, Esq.
    All other counsel of record
